Citation Nr: 1758121	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to herbicides and/or a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from December 1967 to December 1971, including service in Vietnam; he also had additional service in the United States Air Force Reserves from 1987 to 2003, including active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his October 2009 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a November 2009 letter, the Veteran stated that he wished to withdraw his request for a Board hearing.  Thus, his Board hearing request is considered withdrawn.  In addition, in March 2014, the Veteran requested a hearing before a Decision Review Officer (DRO); in January 2016, he was scheduled for a hearing; and in February 2016, at the Veteran's request, an informal conference was held in lieu of a formal hearing.  A report from the February 2016 informal conference is of record. 

The issue was previously remanded by the Board in August 2013, October 2014, February 2017 and August 2017, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its August 2017 remand, the Board instructed that the RO schedule the Veteran for a new VA examination for his acquired psychiatric disability.   

As noted in the prior remand, in a March 2017 VA examination, the examiner opined that the Veteran's acquired psychiatric disability was not service related, was not related to his presumed exposure to herbicides, and was not a result of knowing that he was exposed to herbicides during service and/or proximately due to or aggravated by the symptoms of his hearing loss or tinnitus.  The examiner also noted, however, that the Veteran mentioned feelings of depression following his low back surgery.  These feelings of depression are also noted in the Veteran's service treatment records following his back surgery.  See, e.g., January 5, 2008 STR-Medical compilation document in claim file, at p. 8.

In its August 2017 remand, the Board found that the Veteran had made statements regarding depression following his low back surgery.  A medical opinion had not been obtained, however, as to whether or not the Veteran's psychiatric disorder is caused by or aggravated by his service-connected lumbar strain disability.  Therefore, in August 2017, the Board remanded the Veteran's acquired psychiatric disorder claim for a new VA examination that would include this point.  

The VA then scheduled the Veteran for a new VA examination, in accordance with the Board's August 2017 remand, but the Veteran failed to report for the examination.  Because the Veteran had failed to appear for his scheduled new VA examination or show good cause why he did not appear, the RO issued a new Supplemental Statement of the Case (SSOC), denying the Veteran's claim for service connection for his acquired psychiatric disorder claim, based on the available, previously existing evidence.

It is not clear, however, what address the Veteran's notice of the new VA examination was sent to, whether it was sent to the correct address, or whether the Veteran ever, in fact, received the notice to appear for his new VA examination.  The Veteran's claim file contains at least three recent addresses for the Veteran in the same city, and two of these are listed on the VA's internal Compensation and Pension Exam Inquiry appointment record sheet, opening the possibility that the Veteran's notice may not have been sent to the correct, current address of record with VA.

Similarly, in accordance with the Board's August 2017 remand, the RO sent the Veteran an August 2017 request for additional evidence, including information as to all treatment for psychiatric conditions, but the Veteran never responded.  Given the issue of multiple addresses, it is possible the Veteran did not receive this request.

For the foregoing reasons, the Board finds that there has not been adequate compliance with its August 2017 remand instructions.  Stegall v. West, 11 Vet. App. 268.  

Consequently, the Board finds that another remand is necessary to ensure due process and afford the Veteran every consideration with respect to the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Ascertain the correct, current address of record for the Veteran in the VA system.

2. Afterwards, using the correct, current address for the Veteran, re-send all necessary correspondence, to include, but not limited to, the August 2017 Board Remand and the October 2017 SSOC.

3. Using the correct, current address, contact the Veteran again and request that he provide information as to all treatment for psychiatric conditions, including the names and addresses of all health care providers whose records have not already been provided to VA.  Associate this VA request letter with the claim file.  Upon receipt of the requested information and the appropriate releases from the Veteran, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

4. Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after August 2017.

5. Schedule the Veteran for an examination by a psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability.  Send a letter to the Veteran at his current, correct address notifying him of the new examination, and associate a copy of the notice letter with the claim file.  The examiner must review the claim file and must note that review in the report.  The examiner should diagnose every psychiatric disability currently manifested or which has been manifested at any time during the course of this appeal.  For each identified psychiatric disability, the examiner should specifically state:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that there is a link between the current symptomatology and active service. 

(b)  Whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is caused by or aggravated by his service-connected lumbar strain disability or surgeries related to the lumbar strain disability.

The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.

6. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. §  3.655  (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




